PER CURIAM:
Veronica Cartier appeals the district court’s order dismissing her claims pursuant to 42 U.S.C. § 1983 (2000) with prejudice for failure to state a claim, and dismissing her remaining claims without prejudice pursuant to 28 U.S.C. 1367(c)(3). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cartier v. Image 75, No. 1:07-cv-00294-LMB (E.D.Va. Apr. 6, 2007). We further affirm the district court’s order denying Cartier’s Notice of Removal of Material filed for the reasons stated by the district court. Cartier v. Image 75, No. 1:07-cv-00294-LMB (E.D.Va. Apr. 23, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.